UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1784


WANDA LETANG,

                     Plaintiff - Appellant,

              v.

ROBERT L. WILKIE, JR.; DEPARTMENT OF VETERANS AFFAIRS AGENCY

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00095-GMG)


Submitted: January 14, 2020                                       Decided: January 21, 2020


Before GREGORY, Chief Judge, and DIAZ and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda Letang, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wanda Letang appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing her complaint for failure to state a claim under

28 U.S.C. § 1915(e)(2)(B) (2018). We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court.   Letang v. Wilkie, No. 3:18-cv-00095-GMG

(N.D. W. Va. July 9, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2